 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of ouremployees are free to become,remain, or to refrain from becoming orremaining members in good standing inTeamsters, Chauffeurs &Helpers LocalUnion No 79,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America, or any other labororganizationREDWING CARRIERS, INC,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not bealtered,defaced, or covered by any other materialLocal 243,Brotherhood of Painters,Paperhangers and Deco-ratorsof America, AFFL-CIOand International Brotherhoodof Painters,Paperhangers and Decoratorsof America, AFL-CIOandRichardson Paint Company,Inc.Case No 39-OD-37November 24, 1959DECISION AND DETERMINATION OF DISPUTESTATEMENT OF CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8(b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair lalbor practice shall havearisen"On April 29, 1959, Richardson Paint Company, Inc, herein calledthe Company, filed charges alleging that Local 243, Brotherhood ofPainters,Paperhangers and Decorators of America, AFL-CIO,herein called Local 243, and International Brotherhood of Painters,Paperhangers and Decorators of America, AFL-CIO, hereincalled International Painters, had engaged in and were engag-ing in certain unfair labor practices within the meaning of Section8 (b) (4) (D) of the Act It was charged, in substance, that the Unionshad induced and encouraged employees of Stone & Webster Engineer-ing Corporation to engage in a strike or concerted refusal to work,with the object of forcing or requiring Richardson Paint Company,Inc , to assign certain work to employees who were members of Local243 rather than to employees who were members of InternationalBrotherhood of Electrical Workers, AFL-CIO, herein called IBEWThereafter, pursuant to Section 10(k) of the Act and Sections102 79 and 102 80 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due noticeHearings were held on June 25 and 26,1959, at Beaumont, Texas, before Franklin R Sears, hearing officer125 NLRB No 39 LOCAL 243, BROTHERHOOD OF PAINTERS, ETC.337All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the hearingofficer made at the hearings are free from prejudicial. error and arehereby affirmed.Briefswere filed by the Company and theRespondents.Upon the entire record in this case, the Board makes the following :FINDINGS OF FACT1.The Company is a Wisconsin corporation with its main seat atBaraiboo,Wisconsin.It furnishes services to 22 public utility com-panies in the central United States from the Great Lakes to the Gulfof Mexico.The Company's annual revenues from such services exceed$50,000.We find that the Company is engaged in commerce withinthe meaning of the Act.2.Local 243, the International Painters, and the IBEW are labororganizations within the meaning of the Act.3.The dispute :A. The factsThe Company is engaged in the business of painting energized elec-trical equipment carrying, supporting, or adjacent to energized con-ductors of electricity.In addition, the Company paints for publicutilities, buildings, and other nonenergized structures and equipment.The Company started its operations in 1936. Prior thereto, the paint-ing of energized equipment of the public utilities was performed bytheir employees who were members of the IBEW. For some timeafter 1936, the Company cleared its employees through the IBEW.Subsequently, the Company used members of locals of the Interna-tional Painters for painting of nonenergized equipment. In 1941,the Company entered into an arrangement with International Paintersand the IBEW whereby the jurisdictional interests of both Unionswere mutually recognized, and the International Painters establisheda special Local 173 in Baraboo, Wisconsin, the main seat of the Com-pany, to provide for representation of the Company's employeesengaged in painting energized equipment.The electrical paintersjoined Local 173 and have been represented by that local under suc-cessive collective-bargaining agreements from 1941 until January1958, while the nonelectrical painters, employed by the Company invarious localities, were obtained from regular locals of the Interna-tional Painters. In 1958 the president of the International Paintersdeclined to approve a contract between Local 173 and the Companybecause the wage rates for the electrical painters were below the ratespaid by other employers.The Company since then has operated 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder an agreement with its electrical painters entered into withoutthe auspices of any union.On March 31, 1959, the Company's president, Richardson, went toWashington, D.C., where he negotiated with an official of the IBEWa tentative agreement subject to the approval and signature of theIBEW's president. This tentative agreement recognized the jurisdic-tion of the IBEW over the electrical painters and provided for itsimplementation by local agreements with locals of the IBEW, settingwage rates and working conditions.On April 1, 1959, the Companysent to its employees application cards for the IBEW.A number ofthese cards were signed by employees of the Company.However, onthe date of the hearing no employee had yet been accepted intomembership by the IBEW. The international president of theIBEW, moreover, declined to sign the tentative agreement becauseof the instant dispute.In early April 1959, the Company started painting energized equip-ment of the Gulf States Utility Company at its Neches Power Stationat Beaumont, Texas, a job which the Company had performed periodi-cally over the preceding years.For this work the Company employedits regular electrical painters who had been members of the specialpainters' Local 173, under Foreman Judd, also a member of Local173.On April 13, the Company, through the services of Local 243,hired two local painters, members of Local 243, to point a turbinewhich was nonenergized equipment. Judd was also made foremanover these two local painters, Chambers and Yellott, and received thehigher painter's rates for those portions of his working time spentsupervising them.Chambers, on or about the time of his hire, wasappointed steward on the job by Local 243, and was instructed tocheck the union cards of all painters, apparently because there hadbeen some talk among the members of Local 243, including BusinessAgent Hatcher, that the electrical painters used the tools of the paint-ers' trade and that it was work within the jurisdiction of the Painters'Union.However, Chambers failed to follow these instructions.OnThursday, April 23, Business Agent Hatcher appeared at the project,approached Judd, showed him a Local Trades Council card, and askedhim if he had one of these.When Judd replied in the negative,Hatcher asked Chambers whether he had checked the cards of theelectrical painters.Chambers admitted that he had not checked anycards.Hatcher then stated that he was going to "flag," i.e., picket,the job on the following Monday.This incident was reported to the Company's Superintendent Haw-kins, who went immediately to see Hatcher.Hawkins explained toHatcher that Judd had a card from Local 173 and that, moreover, theCompany was under contract with the IBEW.Hatcher thereuponcalled Business Agent Wolfe of Local 470 of the IBEW and inquired LOCAL 243, BROTHERHOOD OF PAINTERS, ETC.339whether the IBEW had a contract with the Company. In the courseof this conversation Hatcher said that the electrical painters wereusing painters' tools and equipment and that "it is his work and hewanted his job." 1Wolfe contacted an IBEW representative in FortWorth, Texas, and relayed to Hatcher the information that the IBEWwas in the process of signing an agreement with the Company.WolfeaskedHatcher to leave the Company alone and Hatcher agreed.Hatcher then told Hawkins that there would be no picket line on thefollowing Monday.On Monday, April 27, Chambers and Yellott reported for work onthe turbine.Contrary to previous procedure, they were ordered byForeman Judd to hand-sand rather than power-sand the turbine.The temperature on the turbine was 110 to 120 degrees, and the menwere furnished as their only protection an. asbestos blanket.At 11o'clock Chambers and Yellott told Foreman Judd that they were leav-ing the job because the turbine was too hot. Judd reported this toHawkins, who gave permission to continue the remaining work withpower tools, as 90 percent of the work was already completed.Never-theless, Chambers and Yellott left the job to complain to BusinessAgent Hatcher at his office.Hatcher told them that they were wrongand ordered them to return to the job.When they arrived there,Judd had by then been instructed by Superintendent Hawkins tomake out their checks, as he considered them to have quit the workvoluntarily.On the same day, Hawkins went to Hatcher to ask forreplacements for Chambers and Yellott.The two men were presentinHatcher's office and Hawkins gave them their checks.Hatcherrefused to dispatch other painters and stated, according to Superin-tendent Hawkins 2It would not do any good because there was going to be a picketline out there is the morning anyway. . . That picket line isgoing up and it didn't have anything to do with these men forthat turbine job.Those guys are out there on the substationusing our tools and equipment and it should be our work.Hatcher further told Hawkins that he had been advised that the Com-pany had no collective-bargaining agreement with the IBEW.Onthe same afternoon, Hatcher called the office of the internationalpresident's deputy, Echols, that he was going to "flag" the job.Healso requested Echols to check with the international office of theIBEW whether the latter had a contract with the Company.On the following day, Tuesday, April 28,1959, Local 243 establisheda picket line at the Company's project. The picket sign read as fol-lows :"Painters Local Union No. 243 protests substandard wages'Hatcher made a similar remark to IBEW Representative Branch Johnson on a lateroccasion.2This testimony was not denied by Hatcher who testified at the hearing. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conditions by Richardson Paint Company."On the first dayof the picketing employees of another contractor refused to cross thepicket line.The picketing, however, was generally ignored andceased entirely after a few weeks.On April 30, 1959, Painters' International President Raftery senta telegram to Hatcher to the effect that he had been advised that theIBEW had no contract with the Company. The telegram furthersuggested "That you proceed to encourage this firm to recognizeestablished wages, hours, and conditions of employment."Duringthe week commencing April 27, 1959, the Painters sent InternationalRepresentative Carroll to assist in settling the dispute.Hatcher con-tacted him and discussed the situation with him.Contentions of the PartiesThe Employer contends that Local 243, with the consent and en-couragement of the International Painters, engaged in a strike andpicketing because of the conflicting claims of the Respondents and theIBEW to jurisdiction over the electrical painters.Local 243 and the International Painters contend that they are notclaiming jurisdiction over the electrical painters, and that the picket-ing occurred as a protest against substandard wages and workingconditions.The International Painters contends, moreover, that itdid not participate in any manner in the instant controversy.Applicability of the StatuteBefore the Board may proceed with a determination of a disputepursuant to Section 10 (k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violatedby the Respondents. In order to conclude that reasonable cause exists,the Board must find some evidence in the record showing that (a) astrike or a concerted refusal, or an inducement or encouragement ofemployees to engage in a strike or concerted refusal to perform servicesfor the Employer occurred; and (b) any such action was for purposesunlawful within the proscription of Section 8(b) (4) (D) of the Act.It is clear that Respondent Local 243 established the picket line.The Board has held that the picket line itself constitutes an act ofinducement or encouragement of employees not to perform services forthe picketed employer.'There is also sufficient evidence in the recordto give reasonable cause to believe that the International Painters.participated in the establishment of the picket line.Local 243's Busi-ness Agent Hatcher testified that he advised the office of the interna-tional president on April 27 that a picket line would be established onthe following day, and on April 30, 1959, the president of the Inter-8United Brotherhood of Carpenters&Joiners of America, Local Union No.978,AFL-CIO, et al.(Markwell&Hartz Contractors),120 NLRB 610, 618. LOCAL 243,BROTHERHOOD OF PAINTERS, ETC.341national Paintersby telegramrequestedHatcher toencourage theCompany torecognizeestablishedwages,hours, and conditions ofemployment.4With respect to the Respondent Union's objective in picketing theCompany, the record shows that in April 1959 members of Local 243,includingBusinessAgent Hatcher, had discussed the fact that theelectrical painters used the tools of the painters' trade and that it waswork pertaining to the jurisdiction of the Painters.On April 27Hatcher told Superintendent Hawkins that the picketline was goingup, that it did not have anything to do with Chambers and Yellott,and that the electrical painters were "using our tools and equipmentand it should be our work."Hatcher also indicated in his conversa-tions withBusinessAgent Wolfe of Local 470, IBEW,and BusinessAgent Johnson of the Local 1551, IBEW, that the electrical painterswere using the tools and materials of the painters and that it shouldbe painters' work.On these facts, and the record as a whole, we are persuaded thatthere is reasonable cause to believe that an objective of Local 243'spicketing was the reassignment of work from the Company's electricalpainters, who at that time were not represented by any union, to mem-bers of Local 243. Such conduct is prohibited by Section 8 (b) (4) (D),even though the Respondent Unions might have had additional,legitimatereasonsfor engaging in it.-'We find, accordingly, that the dispute involved in this proceeding isproperly before the Board for determination under Section 10(k) ofthe Act.Merits of the DisputeAn employer is free to make work assignments without being sub-ject to the pressures proscribed by Section 8(b) (4) (D) of the Act,unless the employer fails to conform to an order or certification of theBoard determining the bargaining representative for employees per-forming such work, or unless the employer is bound by an agreementto assign the work in dispute to a respondent union. The Respondentshave no Board order or certification or contract claim to that work.Accordingly, we find that they are not entitled, by means proscribedby Section 8 (b) (4) (D), to require the Company to assign the disputed4Member Fanning disagrees with his colleagues that there is reasonable cause to be-lieve that the International Painters was responsible for the picketing.Hatcher did nottestify that he informed the International as to the objective of the picketing;and therecord shows that in the past the International Painters has on some occasions inter-vened on behalf of the Company to prevent encroachments of local unions on the jurisdic-tion of the electrical painters.Member Fanning,therefore,participates in this Decisionand Determination of Dispute only insofar as it pertains to Local 243.He would quashthe notice of hearing with respect to the International Painters.6Locai 472,International Laborers Union, Heavy and General Construction,AFL-CIO,et al.(Ernest Renda Contracting Company, Inc.),123 NLRB 1776;International Unionof Operating Engineers,AFL-CIO,Local 513(Missouri Roofing Company),124 NLRB 937.535828-60-vol. 125-23 342DECISIONS'" OF NATIONAL LABOR RELATIONS BOARDwork to members of the Respondent Unions rather than to its ownemployees.By this action, however, we are not to be deemed as making "anassignment" of the disputed work.Because of the hazardous natureof the disputed work which should be performed without interferenceby jurisdictional conflicts, the Company urges the Board to assignthe work to the IBEW and to recognize that labor organization as theexclusive bargaining agent of the Company's employees.The'IBEWnever has, nor does it now, represent the Company's electrical painters,and the international president of the IBEW declines to sign thetentative agreement with the Company.The IBEW has never beencertified as the bargaining representative.We therefore deny theCompany's request for such an affirmative work award.6DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Local 243, Brotherhood of Painters, Paperhangers and Dec-orators of America, AFL-CIO, and International Brotherhood ofPainters, Paperhangers and Decorators of America, AFL-CIO, andtheir agents, are not and have not been lawfully entitled to force orrequire Richardson Paint Company, Inc., to assign the work in disputeto members of Local 243, rather than to Richardson Paint Company,Inc.'s, oNvn employees.2.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 243 and International Brotherhood of Paint-ers, Paperhangers and Decorators of America, AFL-CIO, shall notifythe Regional Director for the Sixteenth Region, in writing, whetheror not they will refrain from forcing or requiring Richardson PaintCompany, Inc., by means proscribed by Section 8(b) (4) (D) of theAct, to assign the work in dispute to their members rather than toemployees of Richardson Paint Company, Inc.0In declining to make an affirmative work award we respectfully disagree with thedecisionof the United States Court of Appeals for the Third Circuit inN.L.R.B. v.UnitedAssociationof Journeymen and Apprentices, etc. (Frank Hake),242 F. 2d 722.SeeNewark &EssexPlastering Co.,121 NLRB 1094.Ballas Egg Products,Inc.andAmalgamatedMeat Cutters andButcherWorkmen of North America, Local No. 346, AFL-CIO.Case No. 8-C4-1550.November 25, 1959DECISION AND ORDEROn July 27,1959,Trial ExaminerLouis Libbin issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-125 NLRB No. 46.